CUNNINGHAM, J.
In this action, appellee files its motion to dismiss the appeal, on the ground that the appellant has failed to file an appeal bond, such as is required by paragraph 1506 of the Revised Statutes of Arizona of 1901. We think the motion must be granted. The statute requires the appellant to furnish a bond “in a sum at least double the probable amount of the costs of the suit of both appellate court and the court below, to be fixed by the clerk.” The appeal bond is in the sum of “$200, being the probable costs, as fixed by the clerk,” and not in a sum at least double the probable amount of such costs, as fixed by the clerk.
The bond is not substantially such a bond as is required to confer jurisdiction on appeal; and the appeal is dismissed.
FRANKLIN, C. J., and ROSS, J., concur.
Application for rehearing denied.
NOTE.—As to construction of condition in appeal bond requiring sureties to pay judgment, see note in 5 Ann. Cas. 90.
As to amount recoverable on appeal bond, see note in 38 Am. St. Rep. 715.